PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bozano et al.
Application No. 16/158,103
Filed: 11 Oct 2018
For: MULTIFUNCTIONAL POLYMERS
:
:
:	DECISION ON PETITION
:
:


This is a decision on the November 12, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement of 37 CFR 1.321(d) that the reference1 listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii).  This is also a decision on the January 25, 2022 petition filed under 37 CFR 1.182 requesting expedited consideration of the petition filed November 12, 2021. 

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received November 12, 2021. The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition for expedited consideration under 37 CFR 1.182 was received January 25, 2022.

The petition for expedited consideration under 37 CFR 1.182 is GRANTED to the extent the petitions are hereby considered.

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.
		
RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—

(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 C.F.R. § 1.104(c)(4)(ii) provides:

	Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 



37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed on November 12, 2021 be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). 
Petitioner asserts that all of the requirements of 37 CFR 1.321(d) are met except for the requirement that the reference patent be disqualified as prior art. Petitioner states that the only reason the disqualification requirement is not satisfied is because the reference patent has an effective filing date that is after the effective filing date of the subject application. Petitioner argues that “[e]nforcement of the [d]isqualification [r]equirement… is unjust and creates an extraordinary situation where the [a]pplicants are penalized by virtue of the [a]pplication having an earlier effective filing date than the [r]eference patent [which]  is contrary to the USPTO’s stated policy interest of encouraging early filings of patent applications and the CREATE Act.” Petitioner also contends that “the USPTO has recognized that the [d]isqualification [r]equirement is unreasonable” because it published a Federal Register Notice on December 30, 2020 which “proposed a change to 37 CFR 1.321(d) that would remove the requirement that the reference patent(s) be disqualified as prior art to address the very circumstances that [a]pplicants face here….”
Applicant contends that justice requires the Director to suspend the prior art disqualification requirement in 37 CFR 1.321(d) in this situation.
The petition under 37 CFR 1.183 has been fully considered.
As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejection if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019, June 2020)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA (JRA TD) in situations where the claimed invention of the instant application and the subject matter of the NSDP reference meet the statutory requirements (by establishing the existence of a JRA) to be deemed commonly owned pursuant to 35 U.S.C. 102(c) but the NSDP reference is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 CFR 1.104(c)(4)(ii) and required by 37 CFR 1.321(d)).  This is the situation for which the instant petition was filed.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed November 12, 2021 does not meet all of the terminal disclaimer requirements in 37 CFR 1.321(d). The requirement in 37 CFR 1.321(d) for the reference to be prior art can only be waived where the requirements in 37 CFR 1.104(c)(4)(ii) to establish existence of a joint research agreement have been met and the terminal disclaimer otherwise complies with all of the requirements of 37 CFR 1.321(d) (except for the reference(s) being disqualified as prior art for which waiver is being presently requested). 
Applicant has not met the requirements in 37 CFR 1.104(c)(4)(ii) to establish the existence of a joint research agreement between the parties who developed the subject matter of the reference and the parties who made the claimed invention in the instant application. Specifically, applicant must meet the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by:
(1) Submitting a statement that the subject matter of reference U.S. Patent No. 9,645,493 was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 37 CFR 1.9(e), that was in effect on or before the effective filing date of the claimed invention of the instant application, and the claimed invention of the instant application was made as a result of activities undertaken within the scope of the joint research agreement
and 
(2) Disclosing in the specification the names of the parties to the JRA. 

Additionally, the terminal disclaimer filed on November 12, 2021 does not comply with 37 CFR 1.321(d) because the terminal disclaimer was not filed by the applicants of record. The applicants listed on the terminal disclaimer are: International Business Machines Corporation and Shin-Etsu Chemical Company.
The applicants of record are: International Business Machines Corporation and Shin-Etsu Chemical Co., Ltd. As such, the name of the second applicant in the Office records is different from the name of the second applicant on the terminal disclaimer filed November 12, 2021.
Applicants may wish to file a 37 CFR 1.46(c) request (using form PTO/AIA /41) and a corrected application data sheet to correct the name of the second applicant.
For the reasons set forth herein, the present petition under 37 CFR 1.183 is dismissed.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision. If the information on the terminal disclaimer needs to be corrected, applicant must file a corrected terminal disclaimer with the request for reconsideration. A new terminal disclaimer fee will not be required for the corrected terminal disclaimer. 

CONCLUSION
1.	The petition filed on November 12, 2021 under 37 CFR 1.183 is dismissed. 
2. 	 The petition filed on January 25, 2022 under 37 CFR 1.182 is granted.
3.	The terminal disclaimer under 37 CFR 1.321(d) also filed on November 12, 2021 is being forwarded to the paralegal staff for processing.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference listed in the terminal disclaimer filed on November 12, 2021 is U.S. Patent No. 9,645,493.